Citation Nr: 1825946	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for status post left knee arthroplasty (hereinafter "left knee disability"), in excess of 30 percent from December 16, 2008 to May 4, 2016, and in excess of 60 percent from May 4, 2016.  

2.  Entitlement to an increased disability rating (or evaluation) for right knee residuals, fracture medial tibial plateau, with arthritis (hereinafter "right knee disability"), in excess of 10 percent from December 16, 2008. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1986 to June 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for increased disability ratings for the left and right knee disabilities was received in December 2008.  Subsequently, an October 2016 rating decision granted a higher 60 percent rating for the left knee disability, effective May 4, 2016, creating the "staged" left knee rating issue on appeal.  The October 2016 rating decision also granted a separate 20 percent rating for right knee instability, effective May 4, 2016 (date of VA examination).  A January 2017 rating decision denied TDIU.  

In May 2015, the Veteran testified at a personal hearing at the VA RO in 
St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case was previously before the Board in July 2015, where the Board remanded the issues on appeal for additional development, including providing the Veteran with a new VA orthopedic examination.  As to the left knee disability, a May 2016 VA examination report has been associated with the record.  See Stegall v. West, 
11 Vet. App. 268 (1998).  
The issues of an increased rating for the right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  For the rating period from December 16, 2008 to May 4, 2016, the Veteran's left knee replacement manifested by no more than intermediate degrees of residual weakness and painful limitation of motion.

2.  For the rating period from May 4, 2016, the Veteran's left knee replacement has manifested by no more than chronic residual weakness and painful limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the left knee disability have not been met or more nearly approximated for any part of the rating period from December 16, 2008 to May 4, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010-5003, 5055 (2017).

2.  The criteria for a disability rating in excess of 60 percent for the left knee disability have not been met or more nearly approximated for any part of the rating period from May 4, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003, 
5055 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2017). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the left knee disability, the RO issued a January 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.  

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA treatment records, the January 2009 and May 2016 VA examination reports, Social Security Administration (SSA) records, the Veteran's statements, and the May 2015 Board hearing transcript.  

The Veteran also received VA examinations in January 2009 and May 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.  For these reasons, the Board finds that the duty to assist in providing an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for Left Knee Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2017).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, Court has interpreted 38 U.S.C. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2017).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

For the rating period from December 16, 2008 to May 4, 2016, the left knee disability was rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis).  For the initial rating period from May 4, 2016, the left knee disability has been rated as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
The appropriate diagnostic codes for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261. 38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004, the VA General Counsel interpreted that, when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate 10 percent ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  Id.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 
10 percent are assigned, respectively.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  See 38 C.F.R. § 4.71a. 

The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6 (2017).

Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, the 100 percent disability rating was assigned from August 24, 2006 to July 1, 2008.  Once any applicable total rating period has elapsed, under Diagnostic Code 5055, a 30 percent rating is assigned where there are intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent (maximum schedular) rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating. Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a maximum 60 percent rating. 38 C.F.R. § 4.71a.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81(1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).

Throughout the course of this appeal, the Veteran has contended that the 
service-connected left knee disability has been manifested by more severe symptoms than contemplated by the 30 percent disability rating assigned for the period from December 16, 2008 to May 4, 2016, and the 60 percent rating assigned for the period from May 4, 2016.  At the May 2015 Board hearing, the Veteran testified that left  knee symptoms had worsened from what was reflected in the other evidence of record, including the January 2009 VA examination report.  The Veteran testified that symptoms of knee pain, giving way, and instability had continued to worsen over the course of the appeal period.  A December 2016 statement reflects the representative indicated that the 60 percent rating for the period from May 4, 2016 should have been assigned prior to the May 2016 VA examination.  

From December 16, 2008 to May 4, 2016

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 30 percent for the left knee replacement have not been met or more nearly approximated for any part of the rating period from December 16, 2008 to May 4, 2016.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board finds that the weight of the evidence is against the assignment of a 60 percent disability rating for the left knee replacement under Diagnostic Code 5055.  
38 C.F.R. § 4.71a.  As discussed above, a 60 percent rating requires chronic residuals consisting of severe painful motion or weakness.  The Board does not find that such severe residuals were present at any point during the rating period from December 16, 2008 to May 4, 2016.  

In a December 2016 statement, the representative contended that the 60 percent rating under Diagnostic Code 5055 should have been assigned prior to May 4, 2016 (date of most recent VA examination).  The representative advanced that the 
10-month waiting period from the July 2015 Board remand to the May 2016 VA examination was inexcusable.  

At the May 2015 Board hearing, the Veteran testified that left  knee symptoms had worsened from what was reflected in the other evidence of record, including the January 2009 VA examination report.  The Veteran testified to symptoms of knee pain, giving way, and instability.  While the Veteran is competent to report symptoms that come to him through his senses, the May 2015 Board hearing transcript reflects the Veteran indicated that the service-connected right knee disability (remanded herein) was worse than the left knee as the left knee had been surgically repaired.  In addition, various January 2015 and December 2014 VA treatment records reflect that the Veteran reported right, and not left, knee pain.  As such, the Board does not find that such severe residuals were present at any point prior to May 4, 2016 (date of most recent VA examination).    
In addition, the January 2009 VA examination report reflects the left knee disability has been manifested by flexion limited to, at most, 85 degrees due to pain.  See January 2009 VA examination report.  While the Veteran has symptomology associated with the left knee replacement, including pain and painful limitation of motion, the Board finds that the level of impairment more closely approximates intermediate, rather than severe, residuals of a left knee replacement.   

As the Board finds that the left knee replacement symptoms do not warrant a 
60 percent rating under Diagnostic Code 5055, it will now turn to Diagnostic Codes 5256, 5261, and 5262 to evaluate whether a rating in excess of the minimum 
30 percent is warranted.  As there is no lay or medical evidence of ankylosis of the left knee joint, the Board finds that Diagnostic Code 5256 does not apply.  38 C.F.R. § 4.71a.  Further, as there is no evidence of impairment, specifically nonunion, of the right tibia and fibula, a higher rating is not warranted under Diagnostic Code 5262.  Id.

As to painful limitation of extension under Diagnostic Code 5261, the evidence of record does not reflect that the left knee extension was limited to at least 
30 degrees due to pain to warrant a disability rating in excess of 30.  Id.; see also Deluca.

The Board has also considered whether any other diagnostic code pertinent to the knee would allow for a higher disability rating for the left knee replacement in excess of 30 percent; however, no other relevant diagnostic code allows for a disability rating in excess of 30 percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5263.  

From May 4, 2016

Initially, for the period from May 4, 2016, Diagnostic Code 5256, which pertains to ankylosis, is inapplicable as no examiner has assessed ankylosis, and the Veteran has not contended otherwise.  Diagnostic Code 5260, which pertains to limitation of knee flexion, is also inapplicable as no higher rating than 30 percent is provided.  
38 C.F.R. § 4.71a.  In addition, Diagnostic Code 5261, which pertains to limitation of extension, does not apply as no higher rating than 50 percent is provided.  
38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the Board finds that, for the period on appeal from May 4, 2016, the service-connected left knee disability has not been manifested by prosthetic replacement of the knee joint for one year following implantation of prosthesis.  The most relevant evidence is the May 2016 examination report and various VA treatment records, which reflect the left knee disability manifested as objective evidence of painful motion and weakness.  

Specifically, findings from the May 2016 VA examination, and history and findings in the numerous VA treatment records, as well as the Veteran's self-reported symptoms, are consistent with a 60 percent rating under Diagnostic Code 5055 for the symptoms and level of impairment actually demonstrated by the left knee disability.  Diagnostic Code 5055 warrants a 60 percent rating for prosthetic replacement of the knee joint with chronic residuals consisting of severe, painful motion for weakness in the affected extremity.  In this case, the May 2016 VA examiner assessed chronic residuals consisting of severe painful motion or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (assigning a 60 percent rating, for prosthetic replacement of the shoulder joint with chronic residuals consisting of severe, painful motion for weakness in the affected extremity).  

The May 2016 VA examination report also reflects left knee surgery in August 2006.  Under Diagnostic Code 5055, a higher 100 percent disability rating would only be warranted for prosthetic replacement of the knee joint for one year following implantation of prosthesis, which, in this case, is inapplicable as the Veteran underwent left knee replacement surgery in August 2006.      

In addition, while the May 2016 VA examiner assessed flare-ups, noted that the examination was not being conducted during a flare-up, assessed that additional limitation of function due to flare-ups could not be determined without resorting to mere speculation, and noted the inability to perform repetitive-use testing due to left knee pain, the Veteran is already in receipt of a 60 percent rating for the period from May 4, 2016.  The Board is aware of the recent Court decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017), holding that when flare-ups are an indicated part of a service-connected disability, VA examiners are obligated to elicit information concerning the "severity, frequency, duration, or functional loss manifestations" of such flare-ups; however, in this case, Sharp is not implicated as neither Diagnostic Code 5260 (limitation of flexion) nor Diagnostic Code 5261 (limitation of extension) allow for a higher rating than the 60 percent rating already assigned under Diagnostic Code 5055.  

The Board has considered whether there is additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, however, a separate rating under Diagnostic Code 5260 or 5261 for limitation of motion would compensate the Veteran twice for the same symptoms including pain, limitation of motion due to pain, and functional impairment, violating the anti-pyramiding provisions of 38 C.F.R. § 4.14.  

Whether Separate Rating 

The Board further finds that for the period from December 16, 2008 to May 4, 2016, and from May 4, 2016, no separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  As there is no lay or medical evidence of ankylosis of the left knee, dislocated or removed cartilage, impairment of the tibia and fibula, or genu recurvatum, separate compensable ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.  38 C.F.R. § 4.71a.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

The ratings assigned under Diagnostic Code 5260 and Diagnostic Code 5261 were previously detailed above.

In this case, for the period from December 16, 2008 to May 4, 2016, the assigned 
30 percent disability rating under Diagnostic Code 5055, and the assigned 60 percent rating under for the period from May 4, 2016, incorporates the Veteran's painful limitation of motion.  As such, a separate compensable rating (for any period) under Diagnostic Code 5003 for pain and painful limitation of motion or function would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee is not warranted for any period.  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. 
§ 4.71a.  While the December 2015 Board hearing transcript reflects that the Veteran testified to instability, the January 2006 and May 2016 VA examiners specifically assessed that the left knee disability did not manifest as instability.  As such, the Board finds that the weight of the evidence of record is against a finding that the Veteran's left knee disability has been manifested by lateral instability of the left knee.  

The Veteran has generally advanced that he has instability in the left knee.  While the Veteran is competent to report symptoms of the left knee disability, including pain, limitation of motion, and instability, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, to include that the January 2006 and May 2016 VA examiners specifically assessed that the left knee disability did not manifest as instability, are of more probative value than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

The Board also notes that "giving way" and the Veteran's subjective report of "instability" may be a different symptom than instability/ligament laxity and more closely resembles weakness in the knee (which is already contemplated by disability ratings assigned under Diagnostic Code 5055) rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  See also 38 C.F.R. § 4.14.  To rate the symptoms of knee weakness and giving way as symptoms of the total knee replacement (each causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  As such, the Board finds that a separate rating for instability of the left knee under Diagnostic Code 5257 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.     

Finally, the May 2016 VA examination report reflects a left knee surgical scar that is not painful, unstable, or having a total area equal to or greater than 39 square centimeters; therefore, a separate rating is not warranted as the evidence does not show that the scar is symptomatic to a compensable level. 

Extraschedular Referral Consideration 

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the left knee rating issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record as to the left knee rating issue on appeal for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  


ORDER

A disability rating for the left knee disability, in excess of 30 percent for period December 16, 2008 to May 4, 2016, and in excess of 60 percent for the period from May 4, 2016, is denied.  






REMAND

Increased Rating for Right Knee Disability 

Another remand is required in this case to ensure that there is a complete record upon which to decide the increased rating issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

In July 2015, the Board remanded this matter, in pertinent part, to obtain a new VA examination.  In the May 2016 VA examination report, the VA examiner assessed right knee flare-ups, noted that the examination was not being conducted during a flare-up, and assessed that additional limitation of function due to flare-ups could not be determined without resorting to mere speculation as the examination was not being performed after repeated use over time or during a flare-up.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017) the Court held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in Sharp that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.  In this case, and in accordance with Sharp, the mere fact that the Veteran was not experiencing a flare-up at the time of the May 2016 VA examination is insufficient rationale as to whether additional limitation of function due to flare-ups could be determined.  


TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with right knee increased rating issue remanded below.  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims should be adjudicated together).  

The Board also notes that the Veteran submitted an incomplete VA Form 21-8940 in both November 2016 and July 2017.  The November 2016 VA Form 21-8940 reflects that the Veteran did not complete either Section I "Disability and Medical Treatment" or Section II "Employment Statement."  The July 2017 VA Form 21-8940 reflects that, again, the Veteran did not complete either Section I "Disability and Medical Treatment" or Section II "Employment Statement."  In addition, the July 2017 VA Form 21-8940 reflects that the Veteran wrote "on file with Social Security Administration" in both Section I and Section II.  On remand, the AOJ should give the Veteran the opportunity to provide an updated and accurate Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) detailing the complete work and education history, income earned, to include highest gross earnings per month, and any other information regarding employment or attempts to obtain employment.

Accordingly, the issues of an increased rating for a right knee disability and entitlement to a TDIU are REMANDED for the following action:

1.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), that responds to all the information requested on that form, to include a complete and accurate work history, and exact dates of employment, names of employers, and income information, including the highest gross earnings per month.

2.  Schedule the appropriate VA orthopedic examination in order to assist in assessing level of severity of the service-connected right knee disability.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The VA examiner should provide the following:

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test right knee motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements.  

3.  Thereafter, the AOJ should readjudicate the right knee increased rating issue on appeal, as well as entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


